MEMORANDUM OPINION
                                        No. 04-11-00195-CV

                                   SANTIKOS LEGACY, LTD.,
                                          Appellant

                                                   v.

                         DRAGON FISH, LLC d/b/a Modern Motif Living,
                                        Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-17452
                            Honorable David Peeples, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 20, 2011

DISMISSED

           Before the court is appellant Santikos Legacy, Ltd.’s motion for voluntary dismissal.

Appellant’s motion to dismiss is granted, and this appeal is dismissed. See TEX. R. APP. P.

42.1(a)(1). Costs of this appeal are taxed against the appellant. See id. at (d).

                                                    PER CURIAM